Case 2:85-cv-04544-DMG-AGR Document 749 Filed 04/03/20 Page 1 of 1 Page ID #:35084
                                                                            FILED
                       UNITED STATES COURT OF APPEALS                         APR 3 2020

                                                                         MOLLY C. DWYER, CLERK
                               FOR THE NINTH CIRCUIT                       U.S. COURT OF APPEALS




    JENNY LISETTE FLORES, et al.,                  No. 19-56326

                 Plaintiffs-Appellees,             D.C. No. 2:85-cv-04544-DMG-AGR
                                                   Central District of California,
     v.                                            Los Angeles

    WILLIAM P. BARR, Attorney General,
    et al.,                                        ORDER

                 Defendants-Appellants.


   Before: TASHIMA, W. FLETCHER, and BERZON, Circuit Judges.

          Appellants’ motion to set argument and hold argument by telephone or video

   conference [DE 71] is GRANTED. Argument shall take place on May 19, 2020, at

   2:00 p.m. Counsel for appellants shall appear by video conference, and shall contact

   Kwame Copeland in the Court’s IT/Audio-Visual unit at (415) 355-7888 for

   information regarding video connections. Counsel for appellees shall also appear

   via video conference, and also must contact Mr. Copeland in order to make the

   necessary arrangements for video connections.
